

116 HR 460 IH: To amend title XIX of the Social Security Act to amend the Federal medical assistance percentage for the District of Columbia for fiscal years after 2020, and for other purposes.
U.S. House of Representatives
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 460IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2019Mr. Griffith introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to amend the Federal medical assistance percentage
			 for the District of Columbia for fiscal years after 2020, and for other
			 purposes.
	
 1.FMAP for District of Columbia for fiscal years after 2020Section 1905 of the Social Security Act (42 U.S.C. 1396d) is amended— (1)in subsection (b)—
 (A)by striking , and (aa) and inserting , (aa), and (ff); and (B)by inserting for each fiscal year before fiscal year 2021 after District of Columbia shall be 70 percent; and
 (2)by adding at the end the following new subsection:  (ff)FMAP for District of Columbia for fiscal years after 2020 (1)In generalNotwithstanding subsection (b), beginning with fiscal year 2021, the Federal medical assistance percentage for the District of Columbia for a fiscal year shall be the higher of the Federal medical assistance percentage otherwise determined under subsection (b) for the District of Columbia for such fiscal year or the alternative Federal medical assistance percentage specified in paragraph (2) for such fiscal year.
 (2)Alternative FMAPThe alternative Federal medical assistance percentage specified in this paragraph for— (A)fiscal year 2021 is 68 percent;
 (B)fiscal year 2022 is 66 percent; (C)fiscal year 2023 is 64 percent;
 (D)fiscal year 2024 is 62 percent; (E)fiscal year 2025 is 60 percent;
 (F)fiscal year 2026 is 58 percent; (G)fiscal year 2027 is 56 percent; and
 (H)fiscal year 2028 and each succeeding fiscal year is 54 percent.. 